DETAILED ACTION
Claims 1-4, 6-10 and 12-35 are pending.
Claims 1, 12 and 23 are independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,858,998 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Remarks pp. 11-12, filed 07 January 2021, with respect to how the amended claims overcome the rejections under 35 USC §§ 102, 103 & 112 and the doctrine of nonstatutory double patenting have been fully considered and are persuasive.  The outstanding rejections and objections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-10 and 12-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4 and 6-10, the prior art of record fails to teach or suggest,
wherein the control circuit is configured to detect a signal from the bit line and determine a first value depending on the signal,
first value has al value, a2 value, a3 value and a4 value, al value corresponding to the amount of current flow below a first value, a2. value corresponding to the amount of current flow more than the first value and below a second value, a3 value corresponding to the amount of current flow more than 
Regarding claims 12-22, the prior art of record fails to teach or suggest,
a control circuit configured to perform a read operation for the first memory cell, the second memory cell, the third memory cell and the fourth memory cell,
apply a selection voltage to the first word line, the second word line and the third word line and apply a non- selection voltage to the fourth word line, the selection voltage being higher than the nonselection voltage and detect a signal from the bit line in a first timing,
apply the selection voltage to the first word line, the second word line and the fourth word line and apply the non-selection voltage to the third word line and detect a signal from the bit line in a second timing after the first timing, and
apply the selection voltage to the first word line, the third word line and the fourth word line and apply the non-selection voltage to the second word line and detect a signal from the bit line in a third timing after the second timing.
Regarding claims 23-35, the prior art of record fails to teach or suggest,
a control circuit configured to select three word lines of the N word lines in parallel; and
a read circuit connected to one of the M bit lines, the read circuit being configured to detect levels of a four-ary signal on a bit line selected from the M bit lines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to R LANCE REIDLINGER whose telephone number is (571)270-7353.  The examiner can normally be reached on M-F 1:00pm - 10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rich T Elms can be reached on 571.272.1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.L.R./Examiner, Art Unit 2824                                                                                                                                                                                                        
/Richard Elms/Supervisory Patent Examiner, Art Unit 2824